SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1130/16
CA 16-00719
PRESENT: SMITH, J.P., DEJOSEPH, CURRAN, AND SCUDDER, JJ.


KENNETH ZIOLKOWSKI, PLAINTIFF-RESPONDENT,

                      V                                          ORDER

HAN-TEK, INC., AND ZYNERGY SOLUTIONS, INC.,
DEFENDANTS-APPELLANTS.


LAW OFFICES OF DESTIN C. SANTACROSE, BUFFALO (DESTIN C. SANTACROSE OF
COUNSEL), FOR DEFENDANT-APPELLANT HAN-TEK, INC.

TREVETT CRISTO SALZER & ANDOLINA, P.C., ROCHESTER (DANIEL P. DEBOLT OF
COUNSEL), FOR DEFENDANT-APPELLANT ZYNERGY SOLUTIONS, INC.

LAW OFFICE OF THOMAS C. PARES, BUFFALO (THOMAS C. PARES OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeals from an order of the Supreme Court, Erie County (Timothy
J. Drury, J.), entered February 26, 2016. The order denied the
motions of defendants to dismiss the complaint pursuant to CPLR 3216.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on February 13, 2017, and filed in the Erie
County Clerk’s Office on March 14, 2017,

     It is hereby ORDERED that said appeals are unanimously dismissed
without costs upon stipulation.




Entered:    April 28, 2017                      Frances E. Cafarell
                                                Clerk of the Court